L.B., the Mother, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES Appellee.
No. 4D07-4991.
District Court of Appeal of Florida, Fourth District.
May 19, 2008.
Jeffrey B. Levy of Law Offices of Jeffrey B. Levy, P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey P. Bassett, Assistant Attorney General, Fort Lauderdale, for appellee Department of Children and Families.
Patricia M. Propheter, Orlando, for appellee Guardian ad Litem Program.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., HAZOURI and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing